


EXHIBIT 10.29


PERFORMANCE-BASED STOCK UNIT AGREEMENT
UNDER THE
KNOLL INC.
2013 STOCK INCENTIVE PLAN
 
THIS AGREEMENT is made effective as of the ___ day of __________, 2014 (the
“Grant Date”), between Knoll, Inc., a Delaware corporation (the “Company”), and
__________________ (the “Grantee”). Except as otherwise specifically provided
herein, capitalized terms used herein shall have the meanings attributed thereto
in the Knoll, Inc. 2013 Stock Incentive Plan (the “Plan”).  All references to
employment and termination of employment herein shall relate to any consulting
relationship, directorship or similar relationship between the Company or a
Subsidiary and the Grantee, and the termination thereof.
 
WHEREAS, pursuant to the Plan, the Company desires to grant the Grantee a
Performance Award in the form of Stock Units, on the terms and conditions set
forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:


1.    Grant of Stock Units.  The Company hereby grants to the Grantee __________
Stock Units (the “Award”) on the terms and conditions set forth herein.  The
Grantee expressly acknowledges receipt of a copy of the Plan and agrees to be
bound by all of the provisions of this Agreement and the Plan.


2.    Non-Transferability.  The Grantee may not sell, transfer, pledge, or
otherwise encumber or dispose of this Award.


3.    Definitions; Vesting; Forfeiture.


(a)    Definitions.  Capitalized terms not defined in this Agreement shall have
the meanings ascribed to them in the Plan. For purposes of this Agreement, the
following capitalized terms shall have the following meanings:


(i)“Cause” means “Cause” as defined in any employment agreement between the
Grantee and the Company or any Subsidiary or, in the absence of any such
definition, (A) the substantial and continued failure of the Grantee to perform
material duties reasonably required of the Grantee by the Company or any
Subsidiary or the Company’s Board of Directors (the “Board”), as applicable (it
being understood that a failure to attain performance objectives shall not in
and of itself be treated as a failure to perform material duties for purpose of
this clause (A)) for a period of not less than thirty (30) consecutive days,
provided notice in writing from the Company or the Board, as applicable, is
given to the Grantee specifying in reasonable detail the circumstances
constituting such substantial and continued failure, (B) conduct by the Grantee
substantially disloyal to the Company which conduct is identified in reasonable
detail by notice in writing from the Company or the Board, as applicable, and
which conduct, if susceptible of cure, is not cured by the Grantee within 30
days of the Grantee’s receipt of such notice, (C) any act of fraud, embezzlement
or misappropriation by the Grantee against the Company or any Subsidiary, (D)
the conviction of the Grantee of a felony (or the equivalent under applicable
law) or plea by the Grantee of guilty or “nolo contendre” to the charge of a
felony (or the equivalent under applicable law), or (E) in the case of a Grantee
who is a director of the Company, removal of the Grantee from the Board for
cause under applicable law.  The definition of “Cause” herein shall not modify,
amend or otherwise affect the definition of “Cause” in any employment or other
agreement with the Company or any Subsidiary.
(ii)“Concentrated Peer Group” means Steelcase Inc., HNI Corporation, Herman
Miller, Inc., Kimball International, Inc., Interface, Inc., Movado Group, Inc.,
and Tumi Holdings, Inc. If the common stock of any of these companies ceases to
be publicly traded at any time during the Performance Period, such company shall
be deleted from the Concentrated Peer Group and shall not be taken into account
when determining TSR for the Concentrated Peer Group.


(iii)“Disability” means “Disability” as defined in any employment agreement
between the Grantee and the Company or any Subsidiary or, in the absence of any
such definition, any physical or mental disability or infirmity that prevents
the performance of the Grantee’s duties with the Company or Subsidiary for a
period of (i) ninety (90) consecutive days or (ii) one hundred eighty (180)
non-consecutive days during any twelve (12) month period.  The definition of
“Disability” herein shall not modify, amend or otherwise affect the definition
of “Disability” in any employment or other agreement with the Company or any
Subsidiary.
(iv)“Dividends Paid” means dividends declared (including extraordinary
dividends), if any, during the TSR Performance Period. Cash equivalents will be
valued as of the date(s) on which the dividend(s) were declared during the TSR
Performance Period. Stock dividends will be valued at the fair market value
measured at the end of the TSR Performance Period.
(v) “Material Acquisition or Divestiture” means any acquisition or divestiture
or other business combination not involving a Change in Control that is deemed
to result in an increase or decrease in annual Operating Profits exceeding
$______________ USD (the “Materiality Threshold”). An acquisition (or business
combination) will be deemed to result in an increase in annual Operating Profits
exceeding the Materiality Threshold if the acquired business’s operating profits
measured over the most recently completed fiscal year immediately preceding the
date of acquisition (or business combination) exceeded $_______________ USD. A
divestiture will be deemed to result in a decrease in annual Operating Profits
exceeding the Materiality Threshold if the divested business’ operating profits
measured over the most recently completed fiscal year immediately preceding the
divestiture exceeded $______________ USD. Notwithstanding the foregoing, the
acquisition of Holly Hunt Enterprises, Inc. and its subsidiaries and affiliates
shall not constitute a Material Acquisition or Divestiture for purposes of this
Award.
(vi)“Operating Profits” means, for any fiscal year, the Company’s net operating
income for such fiscal year. The determination of “Operating Profits” shall be
made from the Company’s books and records. Such books and records shall be
maintained in accordance with U.S. generally accepted accounting principles and
the Company’s internal accounting policies and procedures consistently applied
over each of the fiscal years during the OP Performance Period. Notwithstanding
the foregoing, extraordinary and one-time items of income and expense, such as
gains on sales of fixed assets, transactions outside of the ordinary course of
business (bank refinancings, IPO/secondary stock offerings, etc.), and
restructuring costs, in each case, shall be excluded from the determination of
Operating Profits for the fiscal year in which the extraordinary or one-time
item of income or expense occurs. The Company’s finance department shall make an
initial determination of Operating Profits for each fiscal year during the OP
Performance Period. The Company’s auditors shall review the finance department’s
determinations. The Committee shall take into account the finance department’s
determination and the Company’s auditors’ review and make the final
determination of Operating Profits as soon as practicable after the end of the
OP Performance Period.
(vii) “Operating Profits Target I” means $______________ USD; provided, however,
that if a Material Acquisition or Divestiture occurs, other than the divestiture
of a business that generated an operating loss in the twelve (12) months
preceding such divestiture, the Operating Profits Target shall be adjusted to
eliminate the impact of the addition of Operating Profits, or the decrease of
Operating Profits, resulting from the transaction, but only to the extent that
the additional Operating Profits or the decreased Operating Profits exceed the
Materiality Threshold. For example, the acquisition of an entity that generated
Operating Profits of $________________ USD in the 12 months preceding the
acquisition shall cause an upward adjustment in the Operating Profit target by
$_____________ USD for each full calendar year remaining in the OP Performance
Period (if any), plus an amount equal to the product of $____________ multiplied
by a fraction, the numerator of which is the number of full months remaining in
the calendar year in which the acquisition occurred and the denominator of which
is twelve (12).
(viii) “Operating Profits Target II” means $_____________ USD; provided,
however, that if a Material Acquisition or Divestiture occurs, other than the
divestiture of a business that generated an operating loss in the twelve (12)
months preceding such divestiture, the Operating Profits Target shall be
adjusted to eliminate the impact of the addition of Operating Profits, or the
decrease of Operating Profits, resulting from the transaction, but only to the
extent that the additional Operating Profits or the decreased Operating Profits
exceed the Materiality Threshold. For example, the acquisition of an entity that
generated Operating Profits of $____________ USD in the 12 months preceding the
acquisition shall cause an upward adjustment in the Operating Profit target by
$___________ USD for each full calendar year remaining in the OP Performance
Period (if any), plus an amount equal to the product of $____________ multiplied
by a fraction, the numerator of which is the number of full months remaining in
the calendar year in which the acquisition occurred and the denominator of which
is twelve (12).
(ix)“OP Performance Period” means the three calendar-year period commencing on
January 1, 2014 and ending on December 31, 2016.
(x)“Performance Period” means the OP Performance Period and the TSR Performance
Period, as applicable.
(xi) “Pro Rata Fraction” means a fraction, the numerator of which is the number
of full months from the Grant Date through the date of (A) a Change in Control
or (B) a Qualified Termination, as applicable, and the denominator of which is
thirty six (36).
(xii) “Qualified Termination” means a termination of employment with the Company
and all Subsidiaries during the Performance Period (A) by the Company or a
Subsidiary on account of the Grantee’s Disability, (B) due to the Grantee’s
death, or (C) that constitutes a “Without Cause Termination.” For the avoidance
of doubt, the voluntary resignation of a director or the decision by a director
not to stand for re-election shall not be a Qualified Termination.
(xiii) “Subsidiary” shall mean each entity with respect to which the Company
owns, directly or indirectly, greater than fifty percent (50%) of the capital
stock.
(xiv) “TSR” means the cumulative percentage change in stock price over the TSR
Performance Period, with Dividends Paid during the TSR Performance Period being
added to the stock price at the end of the TSR Performance Period. For purposes
of this Agreement, the price of an entities stock at the beginning of the TSR
Performance Period will be the average closing stock price over the trading days
in the twenty (20) days immediately preceding the start of the TSR Performance
Period, and the stock price at the end of the TSR Performance Period will be the
average closing stock price over the trading days in the last twenty (20) days
of the TSR Performance Period. If the event of a spin off, split up or similar
transaction involving the business of the Company or a company in the
Concentrated Peer Group, the shares of the entity of such transaction will be
treated as Dividends Paid with respect to the Company or the company in the
Concentrated Peer Group, as applicable.
(xv)“TSR Performance Period” means the three year period commencing on the Grant
Date and ending on the third (3rd) anniversary of the Grant Date.
(xvi)“Vesting Date” means the date the Committee certifies the Operating Profits
and TSR results or, if earlier, the date vesting occurs pursuant to Section 3(c)
or Section 3(d)(iii).
(xvii) “Without Cause Termination” means a termination of employment by the
Company or a Subsidiary without Cause. The failure of a director to become
re-elected that is not the result of a voluntary decision not to stand for
re-election shall be deemed to be a Without Cause Termination.
(b)    Vesting.  Except as otherwise specifically provided in Sections 3(c) and
3(d) hereof, the vesting of the Award is contingent upon the Grantee’s
continuous employment with the Company or a Subsidiary from the Grant Date
through the Vesting Date.  Except as otherwise provided in Sections 3(c), and
3(d) hereof, the Award shall vest as follows:


(i)    Operating Profits Portion. (I) Twenty five percent (25%) of the Award
shall vest if cumulative Operating Profits over the OP Performance Period equal
or exceed the Operating Profits Target I, but is less than the Operating Profits
Target II and (II) an additional twenty five percent (25%) of the Award shall
vest if cumulative Operating Profits over the OP Performance Period equal or
exceed the Operating Profits Target II; and


(ii)    Relative TSR Portion. Fifty percent (50%) of the Award shall vest if the
Company’s TSR equals or exceeds the fiftieth (50th) percentile of the TSR of the
Concentrated Peer Group over the TSR Performance Period.


Except as otherwise provided in Sections 3(c) and 3(d), the Award shall be
forfeited to the extent it does not vest pursuant to this Section 3(b).


(c)    Prorated Vesting in connection with a Change in Control.  Notwithstanding
anything herein or in the Plan to the contrary, if a Change in Control occurs
during the Performance Period while the Grantee is employed with the Company or
a Subsidiary (or following a Qualified Termination and prior to vesting pursuant
to Section 3(d) hereof), a pro rata portion of the Award shall vest immediately
prior to such Change in Control and the remainder of the Award shall be
forfeited.  The number of Stock Units subject to the Award that shall vest on
account of a Change in Control shall be determined by multiplying the total
number of Stock Units subject to the Award by the Pro Rata Fraction.  Such pro
rata vesting in the event of a Change in Control shall occur on the date, but
immediately prior to the effective closing, of such Change in Control.


(d)    Prorated Vesting in connection with a Qualified Termination.  If the
Grantee shall cease to be employed by the Company and all Subsidiaries by reason
of a Qualified Termination, a pro rata portion of the Award shall immediately
vest as follows:


(i)    If the Qualified Termination is a termination by the Company or a
Subsidiary on account of the Grantee’s Disability or due to the Grantee’s death,
the number of Stock Units subject to the Award that shall vest as a result of
the Qualified Termination shall be determined by multiplying the total number of
Stock Units subject to the Award by the Pro Rata Fraction.
  
(ii)    If the Qualified Termination is a Without Cause Termination, the number
of Stock Units subject to the Award that shall vest as a result of the Qualified
Termination shall be determined by multiplying the number of Stock Units subject
to the Award that vest based on actual performance over the entire Performance
Period by the Pro Rata Fraction.


(iii)    The date of such pro rata vesting in the event of a Qualified
Termination shall be (A) if the Qualified Termination is a termination by the
Company or a Subsidiary on account of the Grantee’s Disability or due to the
Grantee’s death, the date of such Qualified Termination, and (B) if the
Qualified Termination is a Without Cause Termination, the date vesting would
have occurred pursuant to Section 3(b).


(e)    Forfeiture on Termination of Employment.  If the Grantee’s employment
with the Company and all Subsidiaries is terminated for any reason during the
Performance Period, any Stock Units subject to the Award that do not become
vested pursuant to Section 3(d) shall be immediately forfeited.


4.    Conversion of Stock Units and Issuance of Shares.  One share of Common
Stock shall be issuable for each Stock Unit subject to the Award that vests (the
“Shares”). The Shares shall be issued at or as soon as practicable following the
Vesting Date (but in no event later than March 15th of the calendar year
following the year in which the Vesting Date occurs). In the case of the
Grantee’s death, such Shares will be issued in the name of the beneficiary
designated in writing by the Grantee pursuant to a form of designation provided
by the Company, to the Grantee’s legatee or legatees, or to his personal
representatives or distributees, as the case may be. Any fractional unit
remaining after the Award is fully vested shall be discarded and shall not be
converted into a fractional Share.


5.    Rights as a Stockholder; Dividend Equivalent Right.


(a)    Rights as Stockholder. Except as provided in Section 5(b) below, neither
the Grantee nor any person claiming under or through the Grantee will have any
of the rights or privileges of a stockholder of the Company in respect of any
Shares deliverable hereunder unless and until certificates representing such
Shares (which may be in book entry form) will have been issued and recorded on
the records of the Company or its transfer agents or registrars. After such
issuance and recordation, the Grantee will have all the rights of a stockholder
of the Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.


(b)    Dividend Equivalent Rights. If the Company declares a cash dividend on
its Common Stock prior to the earlier of the date the Award is settled in full
or terminates, the Grantee will receive a dividend equivalent credit equal to
such cash dividend for each outstanding Stock Unit subject to the Award. Any
such dividend equivalent credits shall be accumulated and shall be subject to
the same terms and conditions as are applicable to the Stock Units to which the
dividend equivalents relate, including, without limitation, the restrictions on
transfer, forfeiture, vesting and payment provisions contained in this
Agreement. For avoidance of doubt, dividend equivalents shall be paid in cash
only if and when the Stock Units to which they relate are converted into Shares
pursuant to Section 4.


6.    Binding Effect.  This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.


7.    Governing Law.  This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware, without reference to
the principles of conflicts of law thereof.  Each party hereby irrevocably
consents and submits to the personal jurisdiction of and venue in the United
States District Court - District of Delaware and the Delaware State courts, in
any legal action, equitable suit or other proceeding arising out of or related
to this Agreement.


8.    Withholding.  The Company or any Subsidiary thereof shall have the power
and right to deduct or withhold, or require the Grantee to remit to the Company
or any Subsidiary all federal, state, local or foreign taxes required by law to
be withheld by the Company or a Subsidiary with respect to this Award.  The
Grantee may be required to pay to the Company in cash or cash equivalents,
either prior to or concurrent with the delivery of certificates representing
Stock Units that have vested, the amount required by law to be withheld by the
Company.  The Company, in its sole discretion, may withhold from the number of
Shares to be delivered upon vesting of the Stock Units, such number of Shares
having an aggregate fair market value equal to minimum amount of the federal,
state, local or foreign taxes required by law to be withheld by the Company. 
The Committee may establish other rules and procedures to allow the Grantee to
satisfy and to facilitate the required tax withholding from time to time.


9.    No Employment Rights.  The establishment of the Plan and the grant of
Stock Units hereunder shall not be construed as granting to the Grantee the
right to remain in the employ of the Company or any Subsidiary, nor shall the
Plan or this Agreement be construed as limiting the right of the Company or any
Subsidiary to discharge the Grantee from employment at any time for any reason
whatsoever, with or without Cause.


10.    No Liability.  No member of the Committee or the Board shall be
personally liable by reason of any contract or other instrument executed by such
member or on his or her behalf in his or her capacity as a member of the
Committee or Board nor for any mistake of judgment made in good faith, and the
Company shall indemnify and hold harmless each member of the Committee, each
member of the Board and each other employee, officer or director of the Company
to whom any duty or power relating to the administration or interpretation of
the Plan or this Agreement may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan or this Agreement unless arising out of such person’s own fraud or
bad faith; provided, however, that approval of the Board shall be required for
the payment of any amount in settlement of a claim against any such person.  The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
certificate of incorporation or by-laws, as a matter of law, or otherwise, or
any power that the Company may have to indemnify them or hold them harmless.


11.    Headings.  Headings are for the convenience of the parties and are not
deemed to be a part of this Agreement.


12.    Plan.  The terms of the Plan, a copy of which is attached hereto, are
made part of this Agreement and are incorporated herein by reference.  In the
event of any conflict between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall govern.


13.    Nature of Award. In accepting the Award, the Grantee acknowledges and
agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement;
(b)    the Award is voluntary and occasional and does not create any contractual
or other right to receive future awards of Stock Units, or benefits in lieu of
Stock Units, even if Stock Units have been awarded repeatedly in the past;
(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
(d)    the Grantee’s participation in the Plan is voluntary;
(e)    the Award is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any Subsidiary;
(f)    in the event that the Grantee is not an employee of the Company or any
Subsidiary, the Award and the Grantee’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company or any Subsidiary;
(g)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(h)    in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or diminution in value of the
Award or Shares acquired upon vesting of the Award, resulting from termination
of the Grantee’s employment by the Company or any Subsidiary (for any reason
whatsoever and whether or not in breach of local labor laws) and in
consideration of the grant of the Award, the Grantee irrevocably releases the
Company and any Subsidiary from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, the Grantee shall
be deemed irrevocably to have waived his or her right to pursue or seek remedy
for any such claim or entitlement;
(i)    in the event of termination of the Grantee’s employment (whether or not
in breach of local labor laws), the Grantee’s right to receive Awards under the
Plan and to vest in such Awards, if any, will terminate effective as of the date
that the Grantee is no longer providing services and will not be extended by any
notice period mandated under local law (e.g., providing services would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of termination of the Grantee’s employment (whether or
not in breach of local labor laws), the Committee shall have the exclusive
discretion to determine when the Grantee is no longer providing services for
purposes of this Award;
(j)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Grantee’s participation in
the Plan or the Grantee’s acquisition or sale of the underlying Shares; and
(k)    the Grantee is hereby advised to consult with the Grantee’s own personal
tax, legal and financial advisers regarding the Grantee’s participation in the
Plan before taking any action related to the Plan.
14.    Data Privacy.
(a)    The Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement by and among, as applicable, the
Grantee’s employer, the Company and any Subsidiary for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.
(b)    The Grantee understands that the Company and the Grantee’s employer may
hold certain personal information about the Grantee, including, but not limited
to, the Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
shares of Common Stock or directorships held in the Company, details of all
Stock Units or any other entitlement to shares of Common Stock awarded,
canceled, vested, unvested or outstanding in the Grantee’s favor, for the
exclusive purpose of implementing, administering and managing the Plan (“Data”).
(c)    The Grantee understands that Data will be transferred to any third party
assisting the Company with the implementation, administration and management of
the Plan. The Grantee understands that the recipients of the Data may be located
in the Grantee’s country, or elsewhere, and that the recipients’ country may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the Company and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Grantee’s
participation in the Plan. The Grantee understands that Data will be held only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Grantee’s local human resources representative. The Grantee understands,
however, that refusal or withdrawal of consent may affect the Grantee’s ability
to participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that the Grantee may contact the Grantee’s local human resources representative.
15.    Language. If the Grantee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control, unless otherwise prescribed by applicable law.
16.    Section 409A. To the extent applicable, the provisions of this Agreement
shall be interpreted and construed in a manner intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended, the regulations
issued thereunder or any exception thereto (“Section 409A”). Each payment under
this Agreement is intended to be exempt from Section 409A under the short-term
deferral exception as specified in Treas. Reg. § 1.409A-l(b)(4). Notwithstanding
the foregoing, to the extent the Award (or any portion of the Award) is
determined to constitute deferred compensation and to be subject to Section
409A, (a) the Grantee shall only be deemed to have terminated employment for
purposes of the Award if the termination constitutes a “separation from
service,” as that term is used in Section 409A, and (b) to the extent any Shares
would be issued with respect to any portion of the Award due to the Grantee’s
termination of employment, if the Grantee is deemed to be a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i), no Shares shall be issued
hereunder with respect to such portion of the Award prior to the date that is
six (6) months after the date of the Grantee’s termination of employment or, if
earlier, the Grantee’s date of death. Immediately following any such six (6)
month delay, all such delayed Shares will be issued in a single lump sum. The
Company makes no representation that the Award will comply with Section 409A and
makes no undertaking to prevent Section 409A from applying to the Award or to
mitigate its effects on any deferrals or payments made in respect of the Award.
 
EXECUTED effective as of the day and year first written above.
 
 
 
KNOLL, INC.
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
GRANTEE:
 
 
 
 
 
 
 
 
Name:








1

